SUMMARY ORDER
We have considered all of appellants’ arguments and, substantially for the reasons explained by the District Court in its Memorandum Order, entered October 17, 2003, we hold that each is without merit. We also find that the District Court did not abuse its discretion in denying plaintiffs’ request for leave to amend where plaintiffs failed to file a proper motion to amend or a proposed amendment and where they have already had one opportunity to amend. See McLaughlin v. Anderson, 962 F.2d 187, 195 (2d Cir.1992).
Accordingly, the judgment of the District Court is hereby AFFIRMED.